Citation Nr: 0127434	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  98-14 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than June 28, 1996 
for the grant of a 
30 percent disability evaluation for skin disability, to 
include on the basis of clear and unmistakable error.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
March 1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the veteran's claim 
of entitlement to an effective date earlier than June 28, 
1996 for the assignment of a 30 percent disability rating for 
seborrheic dermatitis, to include on the basis of clear and 
unmistakable error (CUE) in prior rating decisions.

The veteran's representative, on a VA Form 9 submitted in 
September 1998, requested a hearing before a traveling member 
of the Board.  The veteran withdrew that request in March 
1999.

In March 2001, the veteran, through his representative, 
submitted a motion for reconsideration of an October 1997 
Board decision which granted a 30 percent evaluation for the 
veteran's service connected skin disability.  The Board 
referred the issue of entitlement to an effective date 
earlier than June 28, 1996 for the grant of a 10 percent 
evaluation for skin disability to the RO for adjudication.  
In his motion, the veteran essentially argued that the issue 
of entitlement to an earlier effective date for the grant of 
an increased rating for skin disability was before the Board 
in October 1997 and should have been decided by the Board at 
that time.
 
The record reflects that in June 2001, a Deputy Vice Chairman 
of the Board denied reconsideration of the October 1997 Board 
decision.  It was noted that the veteran, following that 
decision, had perfected an appeal of the earlier effective 
date issue.  In light of the denial of the veteran's motion 
for reconsideration of the October 1997 Board decision, the 
Board will accordingly proceed with adjudication of the 
instant appeal.


FINDINGS OF FACT

1.  An unappealed October 1973 rating decision granted 
entitlement to service connection for skin disability, 
assigning a noncompensable evaluation therefor.

2.  On November 10, 1975, the veteran submitted a claim for 
entitlement to an increased disability rating for skin 
disability; no action was taken on this claim by VA until 
1996.

3.  By rating decision of April 1997, the evaluation assigned 
the veteran's service-connected skin disability was increased 
to 10 percent disabling, effective June 28, 1996. 

4.  In October 1997, the Board granted the veteran 
entitlement to a 30 percent evaluation for skin disability.  
The RO subsequently assigned an effective date of June 28, 
1996 for the assigned 30 percent disability rating.

5.  Evidence demonstrative of a compensable level of skin 
disability was initially of record on April 18, 1996.

6.  The veteran has not identified any VA adjudicative action 
as being clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of April 
18, 1996 for the grant of a 30 percent evaluation for skin 
disability have been met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.155(a), 3.400(o), 4.118, Diagnostic Codes 
7806, 7817, and 7818; 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2001).

2.  The veteran has not stated a valid claim of clear and 
unmistakable error.  38 C.F.R. § 3.105 (2001); Fugo v. Brown, 
6 Vet. App. 40 (1993).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than June 
28, 1996 for the grant of a 30 percent disability evaluation 
for skin disability, to include on the basis of CUE.  In 
essence, he contends that the currently assigned 30 percent 
evaluation should be assigned effective as of November 1975, 
the date of his claim of entitlement to an increased rating 
for his service-connected skin disorder.

In the interest of clarity, the Board will review the 
pertinent law and VA regulations, followed by a discussion of 
the factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Relevant law and regulations

Claims/effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o) (2001).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2001).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2001). 

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, the date of VA outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when the report of such treatment or examination 
relates to a disability for which increased compensation is 
sought.  38 C.F.R. § 3.157(b)(1) (2001).  The date of receipt 
of evidence from a private physician or a lay person will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable possibility of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2) (2001).

Finality/CUE

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence or CUE.  38 U.S.C.A. 
§ 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 
3.156, 20.302, 20.1103 (2001).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2001).

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160(d) (2001).

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test. "...Clear and unmistakable error 
is a very specific and rare kind of 'error.'  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . .  If a 
claimant- appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error... that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger."  See 
also Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994).  
Moreover, there is a presumption of validity to otherwise 
final decisions, and, in the face of a claim of error, the 
presumption is even stronger.  See Martin v. Gray, 142 U.S. 
236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 
1986).  

Schedular criteria

Unless otherwise provided, dermatitis exfoliativa, under 
38 C.F.R. § 4.118, Diagnostic Code 7817, is rated as for 
eczema, dependent on location, extent and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7817 and Note (2001). 

Malignant new skin growths are also rated as for eczema, 
except that scars, disfigurement, etc., associated with the 
growths are rated on the extent of constitutional symptoms, 
physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 7818 
and Note (2001). 

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, 
eczema, effective since September 1975, read as follows:

50% With ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally 
repugnant.

30% With exudation or itching constant, 
extensive lesions, or marked 
disfigurement.

10% With exfoliation, exudation or 
itching, if involving an exposed surface 
or extensive area.

0% With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area.

38 C.F.R. § 4.118, Diagnostic Code 7806.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. 
§§ 3.102, 4.3 (2001). In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

Factual background

An October 1973 rating decision granted the veteran's claim 
of entitlement to service connection for skin disability, 
characterized as for seborrheic dermatitis , assigning a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7817 (1973).  The RO based the noncompensable evaluation 
on service medical records showing several entries of rashes 
and skin disease, as well as on the report of an October 1973 
VA examination which showed the presence of a nickel-sized 
area of small, discrete papules on the right side of the 
veteran's navel.  The veteran was notified of this rating 
decision in November 1973; he did not appeal.

The veteran submitted a statement on November 10, 1975, in 
which he indicated that VA had overlooked his skin disability 
when he was released from service.  He stated that he had 
been receiving treatment for his skin problems since service 
and had "[w]ritten [f]or an [appeal]" several times, with 
no response by VA.  He identified his physician as W.Y., M.D.

The record reflects that in response to the veteran's 
November 1975 statement, VA wrote to Dr. Y. in December 1975, 
requesting medical records for the veteran based on treatment 
for, inter alia, a skin condition.  In a January 1976 
statement, Dr. Y. reported that on recent examination, the 
veteran's skin was warm and moist with an essentially normal 
texture.  Dr. Y.'s statement was concerned primarily with 
orthopedic complaints of the veteran.  There is no record in 
the veteran's VA claims folder that any adjudicative action 
was taken by VA with respect to rating the veteran's skin 
condition.

On file is the report of a March 1978 VA Social Survey, as 
well as a medical examination report from the Michigan 
Department of Social Services for July to August 1984; 
neither report contains any reference to skin complaints or 
problems.

In connection with a September 1984 VA examination, the 
veteran completed a preliminary form for listing present 
complaints, on which he reported that he experienced bad 
itching.  On the actual examination, he did not report any 
such complaints to the examiner.  No findings regarding the 
veteran's skin were made after physical examination.

The record reflects that the veteran sought entitlement to a 
total rating based on unemployability due to service-
connected disabilities (TDIU) on a number of occasions, 
including in December 1988, March 1990 and July 1993.  The 
veteran made no reference to skin problems in any 
communication to VA he made in connection with any of the 
above-referenced claims.

On file are numerous statements by various private 
physicians, as well as private medical records for the period 
from December 1984 to March 1993, none of which reference any 
skin complaints or problems or treatment for any skin 
condition.
Also on file are the reports of VA examinations conducted in 
July 1987, February 1989, April 1990, February 1993, March 
1994, July 1995 and November 1995, all of which are negative 
for any reference to skin complaints or findings, with the 
exception of the presence of non service-connected scars 
caused by intravenous drug abuse noted on VA examination in 
April 1990.  

On April 18, 1996, the veteran submitted a statement, which 
was dated in March 1996, by S.M.R., M.D.  Dr. R. alleged that 
the veteran had been under his care continuously for the 
previous 12 years for a skin condition.  Dr. R. described the 
referenced skin condition as causing the veteran to itch and 
to break out in hives on his back and arms.  Dr. R. explained 
that the veteran's diagnosis was unclear but that the veteran 
was seen on a monthly basis, and that the veteran's 
medication consisted of Benadryl(r) used twice daily.  [The 
Board notes in passing that treatment records of the veteran 
by Dr. R. are on file, but these records concern only 
orthopedic problems.] 

On June 28, 1996, the veteran, through his representative, 
filed a claim for an increased rating for skin disability.  
In July 1996, the RO denied entitlement to a compensable 
rating for skin disability, describing, without comment, Dr. 
R's statement; the veteran thereafter perfected his appeal of 
that rating decision.

On VA examination in March 1997, the veteran reported that he 
had experienced an itchy rash since 1973 on an intermittent 
basis.  Physical examination disclosed the presence of 
multiple urticaria-like plaques on the back, some of which 
followed scratching lines associated with pruritus.  The 
veteran was diagnosed with chronic urticaria and positive 
dermatographism.

In an April 1997 rating decision, the RO increased the 
evaluation assigned the veteran's skin disability to 10 
percent under 38 C.F.R. § 4.118, Diagnostic Code 7818, 
effective June 28, 1996.  In determining that a 10 percent 
rating was warranted, the RO explained that service medical 
records showed that the veteran was treated for itchy skin 
all over his body, for which he was prescribed Benadryl(r).  
The RO additionally noted that VA examination in March 1997 
had revealed the presence of multiple urticaria-like plaques 
on the back, some of which followed scratching lines 
associated with pruritus.  With respect to the effective date 
assigned, the RO apparently chose that date based on the 
veteran's June 1996 claim.

In a September 1997 statement, C.W.F., D.O., stated that he 
had treated the veteran periodically since 1990 with 
Benadryl(r) for a skin condition; the veteran was currently 
prescribed 50 milligrams of Benadryl(r).  Dr. F. indicated that 
the veteran's skin symptoms included severe itching and a 
disfiguring rash with papules affecting the abdomen, back and 
both arms.  Dr. F. stated that the skin condition was chronic 
and constant, and he noted that the veteran's skin changes 
began in service.  [The Board notes in passing that records 
from Dr. F. are on file, but concern only orthopedic 
problems.]

At a September 1997 hearing before a member of the Board, the 
veteran testified that he had experienced skin problems since 
service, consisting of itchiness, hives and welts on his 
back, stomach, arms and navel.  The veteran testified that 
his skin condition was worse than it had been in the past.  
The veteran's wife testified that she had noticed the 
veteran's skin problems since meeting him in 1990, and she 
indicated that without medication, he would scratch 
constantly.

In an October 1997 decision, the Board granted entitlement to 
a 30 percent evaluation for skin disability.  In doing so, 
the Board found that the recent medical evidence demonstrated 
a history of a skin rash (diagnosed as chronic urticaria and 
dermatographism) which was treated with Benadryl(r), and also 
that there was recent evidence of constant itching and marked 
disfigurement; the Board felt that the above findings 
supported a 30 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

In a December 1997 rating decision, the RO implemented the 
Board decision, assigning an effective date of June 28, 1996 
for the grant of a 30 percent evaluation for the veteran's 
service-connected skin disability.  The RO chose June 28, 
1996 as the effective date based on the veteran's claim of 
that date.

In a December 1997 statement, the veteran's representative 
alleged that there was clear and unmistakable error in the 
failure to assign an effective date earlier than June 28, 
1996 for the grant of a 30 percent evaluation for skin 
disability.  He argued that the 30 percent evaluation should 
be made effective to 1975, the date of the veteran's claim 
for an increased rating for that disability.

In June 1998, the RO denied the veteran's claim of 
entitlement to an earlier effective date.  This appeal 
followed.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable, at least for that portion of the 
veteran's claim not involving an allegation of CUE.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  But see 
Livesay v. Principi, 15 Vet. App. 165 (2001) [VCAA not 
applicable to Board CUE motions]; Baldwin v. Principi, No. 
96-1170 (U.S. Vet. App. Nov. 20, 2001) [citing Livesay, and 
concluding that appellant's claim of CUE in a final RO rating 
decision therefore need not be remanded in light of the 
VCAA].

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board concludes, after review of 
the record, that VA's duties under the VCAA and the new 
regulations have been fulfilled with respect to this earlier 
effective date claim.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this regard the Board notes that the veteran was advised 
on June 10, 1998 of the June 1998 rating decision which 
denied entitlement to an effective date earlier than June 28, 
1996 for the grant of a 30 percent evaluation for skin 
disability, to include on the basis of clear and unmistakable 
error.  Following receipt of his notice of disagreement, the 
veteran was provided a statement of the case in September 
1998 which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The veteran, through his 
representative, perfected his appeal by submitting a VA Form 
9 in September 1998.  Although the veteran's representative 
requested a travel Board hearing for the veteran, the veteran 
himself later withdrew that request.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and the statement of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or provided by the veteran.  The veteran has not alleged, 
nor does the record suggest, the presence of any additional 
relevant medical records which have not been obtained.  

Moreover, even if one assumes that there exist additional 
medical records from various private physicians (and there is 
no assertion on the part of the veteran that such is the 
case), remand of the case for the purpose of obtaining such 
records would be a useless endeavor, since those records are 
not ultimately relevant to the disposition of the instant 
appeal.  This is because any records of private physicians 
not associated with VA would clearly be added to record on 
remand well after the June 28, 1996 effective date currently 
assigned by the RO.  Pursuant to 38 C.F.R. § 3.400(o), the 
effective date of an increased rating is the date of claim or 
date entitlement arose, whichever is later.  The "date 
entitlement arose" is based not on the date that a private 
physician, at some point in the past, observed an increase in 
disability, but rather is based on the first date that it 
becomes apparent to VA, based on when the evidence is added 
to the record, that an increase in disability is supported.  
Thus, even if private medical records which demonstrated that 
the veteran's skin disability was consistent with the 
assignment of a 30 percent rating prior to 1996 were now 
added to the record, this would not avail the veteran.   

The Board notes that this conclusion is consistent with the 
Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In Bell, the Court held that VA would have constructive 
notice of evidence generated by VA.  Bell, 2 Vet. App. at 
613.  Thus, the report of a VA examination or VA treatment 
records, even if added to the record at a later time, could 
establish the date entitlement arose for an increased rating 
because such records were generated by VA and are therefore 
constructively before the Board.  On the other hand, the 
Court has never held that private medical records, or other 
records not generated by VA, are constructively before VA or 
the Board; rather, such documents must first be added to the 
record before VA is obligated to consider their probative 
value.  Compare 38 C.F.R. § 3.157(b)(2), (3) (2001).
 
The Board also notes that the veteran may be in receipt of 
Supplemental Security Income from the Social Security 
Administration (SSA).  The veteran has not  alleged that SSA 
is in possession of any records which are pertinent to his 
claim, and neither the veteran nor his representative has 
requested that VA obtain any records from SSA.  Since it is 
not apparent from the record that the SSA is in possession of 
any records which may be pertinent to the instant appeal, the 
Board concludes that remand of the case for the purpose of 
securing any extant records for the veteran from SSA is not 
warranted.  Cf. Brock v. Brown, 10 Vet. App. 155, 161 (1997).

In light of the above, the Board concludes that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed, and that VA's 
duty to assist the veteran in the prosecution of his claim 
have been fulfilled.  The Board also notes that the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his claim, and 
have in fact done so.

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)];  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  Further 
expenditure of VA's resources is therefore not warranted.

Discussion

The RO assigned an effective date of June 28, 1996 for a 
30 percent evaluation for the veteran's service-connected 
skin disability.  The RO apparently chose that date based on 
the veteran's submission on that date of a claim for 
increased disability for his skin condition.

The veteran has disagreed with the assigned effective date.  
He contends that the effective date for the grant of a 30 
percent evaluation should instead be November 1975 because 
that was the date on which he actually filed a claim for an 
increased rating for skin disability.  He maintains that his 
skin disability warranted a 30 percent evaluation at that 
time.  The veteran also contends that the failure to award an 
effective date prior to June 28, 1996 for the grant of a 30 
percent evaluation for skin disability constitutes clear and 
unmistakable error, although he has not otherwise clarified 
precisely which rating decision he believes contains CUE or 
explained the basis for his allegation of CUE.  The Board 
will address the veteran's contentions in turn.

(i.)  Effective date

After reviewing the evidence of record, and as will be 
discussed in detail below, the Board finds that the date of 
the veteran's claim for an increased rating for skin 
disability in the instant case was November 10, 1975, as 
contended by the veteran.  The Board further finds that 
evidence demonstrating a 30 percent level of disability for 
his skin disorder was not of record until April 18, 1996.  He 
is therefore entitled to an effective date of April 18, 1996 
for the grant of a 30 percent evaluation for skin disability, 
which is the date that entitlement to a compensable rating 
arose.
See 38 C.F.R. § 3.400 (2001).

The Board has not identified any communication from the 
veteran to VA after the initial grant of service connection 
for a skin disorder in October 1973 and before November 10, 
1975 which can be considered to be a claim for an increased 
disability rating.  The record in this case reflects that 
following the October 1973 rating decision which granted 
service connection and assigned a noncompensable evaluation 
for skin disability, the next communication from the veteran 
regarding his skin condition was received on November 10, 
1975.  The Board notes that there is no other evidence, 
medical or otherwise, which can be construed as a formal or 
informal claim during that period.  The veteran himself does 
not appear to contend that an earlier claim exists.  

The Board has carefully reviewed the statement submitted by 
the veteran on November 10, 1975.  In that statement, he 
alleged that VA had overlooked his skin disability and 
indicated that he had been receiving treatment for skin 
disability since service.  In the Board's opinion, the 
veteran's November 1975 statement can and should be liberally 
construed to constitute a claim for an increased rating for 
skin disability.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented].  The veteran's November 1975 
claim for an increased rating remained unadjudicated until 
July 1996.  There is no indication that the veteran abandoned 
his increased rating claim at any point between November 1975 
and July 1996.  See 38 C.F.R. § 3.158 (2001).  

Accordingly, the date of the veteran's claim for an increased 
rating for skin disability, for the purpose of the instant 
appeal, is November 10, 1975.  That rating decision was 
eventually the subject of the October 1997 Board decision 
which granted entitlement to a 30 percent disability 
evaluation.    

The fact that the veteran filed a claim of entitlement to an 
increased disability rating in November 1975 does not mean 
that an increased rating, subsequently awarded, will be 
assigned as of that date.  Under 38 C.F.R. § 3.400 (2001), an 
effective date is assigned based on the date of filing of the 
claim or the date entitlement arose, whichever is later.  
Accordingly, the Board must look to the medical and other 
evidence of record in order to determine when an increase in 
disability occurred. 

As discussed above, under 38 C.F.R. 4.118, Diagnostic Code 
7806, the following schedular criteria apply: with constant 
exudation or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent disability rating is assigned; 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent disability 
rating is assigned; with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable disability rating is assigned.  These 
criteria have been unchanged since September 1975.

The record reveals no reported symptomatology consistent with 
the assignment of a 30 percent disability rating, or for that 
matter a compensable rating under Diagnostic Code 7806, until 
April 1986.  Prior to April 1996, the record is essentially 
devoid of such evidence.  The VA examination in October 1973 
identified only a nickel-sized area of papules near the 
veteran's navel. When he filed his claim in November 1975, 
the veteran stated that he was receiving treatment for his 
skin disability, but did not otherwise elaborate as to any 
symptomatology associated with that disability.  In January 
1976, Dr. Y., the physician who was purportedly treating him 
for skin problems, reported essentially normal findings on 
skin examination.  In September 1984, although the veteran 
stated that he was experiencing "bad itching", no findings 
pertaining to his skin disability were reported at that time.  
This evidence constitutes the substance of all pertinent 
evidence referable to the skin disorder prior to April 1996.  

The Board finds it particularly interesting that although the 
veteran filed for TDIU on a number of occasions during the 
period from 1975 to 1996, on each such occasion he failed to 
mention any problems associated with his skin disability, 
even to his VA examiners.  If, as the veteran now contends, 
he experienced skin symptoms warranting a compensable level 
of disability, the Board would have expected at least some 
mention by the veteran of his skin problems in connection 
with the TDIU claims, which, after all, involve the 
allegation that the veteran is unemployable because of his 
service-connected disabilities.  The Board draws the 
conclusion from the veteran's silence that his skin 
disability was not of concern to him during the period prior 
to 1996.  See 38 C.F.R. § 4.16 (2001); Forshey v. West, 12 
Vet. App. 71, 74-75 (1998) [accepting Board's reliance on 
"negative evidence", or inferences, derived from the 
record].

In a statement received on April 18, 1996, Dr. R. indicated 
that the veteran had a skin condition manifested by itching 
and hives affecting his back and arms.  VA examination in 
March 1997 confirmed the presence of skin disability of 
substantial severity.  In a September 1997 statement, Dr. F.  
noted that the veteran's skin disability was disfiguring.

In essence, the record is bereft of any medical evidence from 
November 1975 until April 1996 from which it is factually 
ascertainable that a 30 percent level of disability existed.  
The evidence of record does not include any objective 
reference whatsoever of exfoliation, skin lesions, 
disfigurement and the like.  Physical evaluations of the 
veteran during the entire period from 1975 to 1996 were 
pertinently negative.  The only reference to itching was made 
by the veteran in September 1984.  The veteran did not 
specifically implicate his service-connected skin disorder, 
and significantly, physical examination was pertinently 
negative.

The Board again observes that the veteran communicated with 
VA on several occasions during this period, mainly in 
connection with his TDIU claim.  He did not mention his 
service-connected skin disability as being a source of any 
problems.

On April 18, 1996, VA received Dr. R.'s statement documenting 
the presence of skin symptoms, including itching and hives 
affecting his back and his arms.  The veteran's skin 
problems, as described by Dr. R., appear to be substantially 
worse than those described on VA examination in October 1973 
(which was the only previous description of identifiable skin 
symptomatology).  VA examination in October 1973 showed the 
presence only of a nickel-sized area of small and discrete 
papules localized to the right side of the veteran's navel; 
no other skin manifestations were noted.  This led to the 
assignment of a noncompensable disability rating in October 
1973.  In contrast, Dr. R. described the development of hives 
extending over a much wider area of the back and arms, and 
additionally noted that the veteran's skin manifestations 
included itchiness.  Those findings are consistent with the 
assignment of a 30 percent evaluation for the skin disability 
under Diagnostic Code 7806, given the extensive area involved 
and the itching.  Moreover, VA examination in March 1997 
essentially confirmed Dr. R.'s observations, noting the 
presence of multiple plaques on the veteran's back as well as 
positive physical evidence of pruritus.  The Board notes that 
Dr. F., in September 1997, also described the veteran's 
rashes as disfiguring and his itching as severe in nature.  

In the Board's opinion, Dr. R.'s statement, which was 
received on April 18, 1996, arguably supported the assignment 
of a 30 percent level of disability.  As discussed above, 
this was the first evidence of record to that effect.  It 
therefore was initially factually ascertainable that an 
increase in disability had occurred on April 18, 1996.  The 
Board accordingly concludes that the date entitlement to a 30 
percent evaluation for the veteran's service-connected skin 
disability arose was April 18, 1996.
 
The Board of course acknowledges Dr. R.'s statement that he 
has treated the veteran since approximately 1984 for skin 
problems.  However, his statement was received by VA in April 
1996; there is no evidence on file prior to receipt of that 
statement supportive of an increase in the disability level 
for the veteran's skin condition.  

Under 38 U.S.C.A. § 3.400(o)(2), an increased rating 
disability could be awarded if it was factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year from such date.  Thus, if it were to 
be determined that it was factually ascertainable that an 
increase in disability had taken place with the one year 
period prior to November 10, 1975, an increased rating could 
be awarded prior to that date.  However, there is no evidence 
on file for the period from November 1974 to November 10, 
1975 which suggests the presence of an increase in 
disability.  Indeed, the record is devoid of any medical 
evidence or statements by the veteran at all pertaining to 
his skin disability for that period.  Consequently, it is not 
factually ascertainable that an increase in disability 
occurred during the one year period prior to November 10, 
1975.  38 C.F.R. § 3.400(o)(2).   
 
The veteran's representative argues that the notation by the 
March 1997 examiner that the veteran had "developed an itchy 
rash since 1973" and that the rash "has been for 22 years" 
supports assignment of a 30 percent evaluation back at least 
to 1975.  The record clearly indicates, however, that the 
examiner was relying on history supplied by the veteran 
himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[the fact that the veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion as to the date of onset].  The Board places no weight 
of probative value on the statement relied upon by the 
veteran.  The veteran's recent statements and testimony 
regarding the severity of his skin condition from 1975 until 
1996 are unsupported by the evidence of record and are 
entitled to no evidentiary weight.  

In sum, while the Board finds that the date of the veteran's 
claim for an increased rating for skin disability is November 
10, 1975, the first evidence actually demonstrating a 30 
percent level of skin disability was not received until April 
18, 1996.  The Board concludes that the date entitlement 
arose is April 18, 1996.  Since that date is after the date 
of the veteran's claim, November 10, 1975, the veteran is 
entitled to an effective date of April 18, 1996, but no 
earlier, for the assignment of a 30 percent evaluation for 
his service-connected skin disability.  See 38 C.F.R. § 3.400 
(2001).

(ii.)  CUE

The veteran has further contended that the failure to award 
an effective date earlier than June 28, 1996 for the grant of 
a 30 percent evaluation for skin disability constitutes CUE.  
Significantly, however, neither the veteran nor his 
representative have identified any particular rating decision 
which he contends contains CUE.  Nor has the veteran or his 
representative explained the basis for their allegation that 
there is CUE.  In essence, the veteran and his representative 
have merely offered the bald assertion that there is CUE.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court held that 
merely to aver that there was CUE in a case is not sufficient 
to raise the issue.  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to the alleged error.  See Fugo, 6 Vet. App. at 43-44.

The veteran and his representative have not identified the 
particular adjudication which they believe contains CUE.  Nor 
have they identified any specific error(s) in any RO rating 
decision.  The Board therefore concludes that the veteran has 
failed to raise a claim of CUE which can be adjudicated.  


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of April 18, 
1996 for the assignment of a 30 percent evaluation for skin 
disability is granted.  To that extent only, the appeal is 
allowed. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

